1

2

3

4

5

6

7

8

9                      UNITED STATES DISTRICT COURT
10                  SOUTHERN DISTRICT OF CALIFORNIA
11
     DOMINGOS J. OLIVEIRA,            CASE NO. 3:18-cv-00674-GPC-AHG
12
                                      ORDER
13             Plaintiff,
                                      [ECF No. 9]
14
         vs.
15

16
     UNITED STATES OF AMERICA;
     DEPARTMENT OF HOMELAND
17   SECURITY; CORECIVIC; and DOES
18
     1 THROUGH 100, inclusive,

19             Defendants.
20

21

22

23

24

25

26
27

28
1          Before the Court is Defendant CoreCivic’s Motion to Dismiss, filed on
2    October 11, 2019. ECF No. 9. After the motion was noticed for hearing on
3    January 17, 2020, the Court issued a briefing schedule requiring the Plaintiff,
4    Domingos J. Oliveira, to file his response brief on or before December 6, 2019.
5    On December 20, 2019, CoreCivic filed a notice of non-opposition to its motion to
6    dismiss. ECF No. 13. To date, Plaintiff has not filed any opposition.
7          Civil Local Rule 7.1.e.2 requires a party opposing a motion to file an
8    opposition or statement of non-opposition within fourteen calendar days of the
9    noticed hearing (or when otherwise scheduled by the Court). Civ. Local R. 7.1.e.2;
10   Turner v. Berryhill, No. 17CV1130-CAB-BGS, 2018 WL 501010, at *3 (S.D. Cal.
11   Jan. 19, 2018). Failure to comply with the rule “may constitute a consent to the
12   granting of a motion.” Civ. Local R. 7.1.f.3.c. Local rules have the force of law,
13   United States v. Hvass, 355 U.S. 570, 574–75 (1958), and courts have discretion to
14   dismiss cases for failure to comply with the local rules. Ghazali v. Moran, 36 F.3d
15   52, 53 (9th Cir. 1995) (affirming grant of an unopposed motion to dismiss under
16   local rule by deeming a pro se litigant’s failure to oppose as consent to grant the
17   motion). Before dismissal, the district court “weigh[s] several factors: ‘(1) the
18   public’s interest in expeditious resolution of litigation; (2) the court’s need to
19   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
20   favoring disposition of cases on their merits; and (4) the availability of less drastic
21   sanctions.’” Id. (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.
22   1986)).
23         The Court concludes that the majority of the factors weigh in favor of
24   dismissal. By all indications, Plaintiff was aware of the impending deadline to file
25   his responsive pleadings. Five weeks have elapsed since the extended deadline,
26   and still Plaintiff has not filed an opposition. Thus, the Court finds that “the
27   public’s interest in expeditious resolution of litigation,” “the court’s need to
28

                                                2
1    manage its docket,” and “the risk of prejudice to the defendant” all weigh in favor
2    of granting the motion to dismiss. See Ghazali, 46 F.3d at 53.
3          In light of the above, it is hereby ORDERED that CoreCivic’s motion to
4    dismiss is GRANTED. It is further ORDERED that the complaint, as stated
5    against CoreCivic, is DISMISSED WITHOUT PREJUDICE.
6
     Dated: January 13, 2020
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                              3
